Per Curiam.
Relator applied to the building inspector of East Orange for a permit to erect on premises known as 164-168 South *188Clinton street, a four-story and basement brick apartment-house to be used for dwelling purposes. The permit was refused upon the ground that the zoning ordinance of the city prohibited the erection of buildings of that character in the district or zone in which relator’s lands are situated. Thereupon the present rule to show cause was obtained.
There is nothing before us showing the existence of a board of adjustment in the city of East Orange nor is it urged that this proceeding is premature or improper because of failure of relator to appeal from the determination of the building inspector to the board of adjustment.
We have therefore not considered such matters.
Following the many cases both in the Court of Errors and Appeals and in this court, of which, in this court, Jersey Land Co. v. Scott, 100 N. J. L. 45, is quite exactly in point, a peremptory writ of mandamus must issue.